Exhibit 10.1

 

SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the
“Agreement”) dated as of March 31, 2014 is made and entered into by and between
Synergy Pharmaceuticals Inc., a company incorporated under the laws of the state
of Delaware (the “Company”), and Kunwar Shailubhai, an individual (the
“Executive”).

 

WITNESSETH:

 

The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.

 

The Executive has previously entered into an employment agreement with the
Company as of April 6, 2004, as amended by the Amended and Restated Employment
Agreement dated as of June 25, 2012 (the “Employment Agreement”).

 

The parties wish to amend and restate the Employment Agreement between the
Executive and the Company in its entirety, on the terms and conditions contained
in this Agreement.

 

In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment and agrees to
perform Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1                               Duties and Responsibilities. Executive shall
serve as Chief Scientific Officer and Executive Vice President.  During the
Employment Term (as defined below), Executive shall perform all duties and
accept all responsibilities incident to such position and other appropriate
duties as may be assigned to Executive by the Company’s Chief Executive Officer
from time to time. The Company shall retain full direction and control of the
manner, means and methods by which Executive performs the services for which he
is employed hereunder and of the place or places at which such services shall be
rendered.

 

1.2                               Employment Term.  The term of Executive’s
employment under this Agreement commenced as of April 6, 2004 (the “Effective
Date”) and shall continue until June 25, 2016, unless earlier terminated in
accordance with Section 4 hereof.  The term of Executive’s employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Employment Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Employment Term” as
that term is defined below.  The period commencing as of the Effective Date and
ending 12 months thereafter or such later date to which the term of Executive’s
employment under the Agreement shall have been extended by mutual written
agreement is referred to herein as the “Employment Term.”

 

--------------------------------------------------------------------------------


 

1.3                               Extent of Service.  During the Employment
Term, Executive agrees to use Executive’s best efforts to carry out the duties
and responsibilities under Section 1.1 hereof and, subject to Section 1.1, to
devote substantially all Executive’s business time, attention and energy
thereto.

 

1.4                               Base Salary.  The Company shall pay Executive
a base salary (the “Base Salary”) at the annual rate of $300,000 (U.S.), payable
at such times as the Company customarily pays its other senior level executives
(but in any event no less often than monthly).  The Base Salary shall be subject
to all state, federal, and local payroll tax withholding and any other
withholdings required by law.

 

1.5                               Incentive Compensation.

 

(a)         Executive shall be eligible to earn a cash bonus of up to 30% of his
base salary for each twelve-month period during the Employment Term at the
discretion of the Company’s Compensation Committee (the “Committee”). 
Executive’s bonus, if any, shall be subject to all applicable tax and payroll
withholdings.

 

(b)         Realization Bonus.

 

(i)                                     In the event during the Term of this
Agreement the Company enters into either a out-license agreement for any of its
technology that grants exclusive marketing rights to a third party (and the
license fees the Company contracts to receive (disregarding any contingencies to
such payment) equals or exceeds $50 million) or enters into a joint venture in
which the Company contributes such rights to the joint venture, in each case
where the Enterprise Value (defined below) equals or exceeds the minimum value
of $250 million,   the Company shall accrue  a bonus  determined by multiplying
the Enterprise Value (defined below) in the case of a joint venture or the sum
of the license fees actually received in the case of an out license, as the case
may be, by 0.2% (one fifth of one percent).

 

(ii)                                  In the event during the Term of this
Agreement the Company

 

(A)       engages in (i) a merger transaction as a result of which the
stockholders of the Company existing immediately before the consummation of such
merger beneficially own less than 20% of the stock of the ultimate parent of the
surviving entity immediately after the consummation of the merger, where the
Enterprise Value equals or exceeds a minimum value of $400 million or (ii) a
sale of substantially all of the assets of the Company, where the Enterprise
Value equals or exceeds a minimum value of $400 million, the Executive shall
accrue a bonus in an amount determined by multiplying the Enterprise Value by
1.0% (a “Sale Transaction”); or

 

2

--------------------------------------------------------------------------------


 

(B)       engages in (i) a merger transaction, as a result of which the
stockholders of the Company existing immediately before the consummation of such
merger beneficially own 20% or more of the stock of the ultimate parent of the
surviving entity immediately after the consummation of the merger, where the
Enterprise Value of the Company (either at the effective date of the transaction
or  12 months after the effective date of the transaction) equals or exceeds a
minimum value of $250 million or (ii) a sale of substantially all of the assets
of the Company, where the Enterprise Value equals or exceeds a minimum value of
$250 million,  the Executive shall accrue a bonus in an amount determined by
multiplying the Enterprise Value by 1.0% (a “Combination Transaction”).

 

(iii)                               The accrued bonuses shall be payable to
Executive (a)  in the same form of the consideration received by the Company’s
stockholders in full contemporaneously at the closing of any joint venture, Sale
Transaction or Combination Transaction; or (b) in cash 5 business days after the
Company’s receipt of license fees at the rate of 0.5% of license fees actually
received.  The expiration or termination of this Agreement shall not terminate
or diminish the Executive’s right to receive bonus payments with respect to out
license fees collected or the consummation of any joint venture, Sale
Transaction or Combination Transaction after the termination or expiration of
this Agreement provided the Company has entered into an agreement for such a
transaction any time during the Employment  Term or 90 days thereafter.

 

(iv)  The “Enterprise Value” in the case of a Change in Control in which
consideration is payable to the Company in respect of its assets or business,
shall mean the total cash and non-cash (including, without limitation, the
assumption of debt) consideration received by the Company or in the case of a
Change in Control in which consideration is payable to the Company’s
stockholders, the total cash and non-cash (including, without limitation, the
assumption of debt) consideration payable to the Company’s stockholders.
“Enterprise Value” shall also include, if applicable, any cash or non-cash
consideration payable to the Company or to the Company’s stockholders on a
contingent, earnout or deferred basis. To the extent that any consideration in a
transaction is not received in cash upon the consummation of the Change in
Control, the value of such non-cash consideration for purposes of calculating
the Enterprise Value will be determined by the independent Board of Directors of
the Company prior to the Change in Control in good faith in consultation with an
independent investment bank or financial advisor retained by Board of Directors
in connection with the Change in Control transaction. In the event that less
than 100% of the stock or assets of the Company is purchased in the Change in
Control transaction, the Enterprise Value shall be extrapolated from the
percentage of the Company’s capital stock or assets impacted in such Change in
Control transaction to determine if the applicable threshold was exceeded, but
the Transaction Fee shall be calculated based on the actual consideration
received by the Company or shareholders, as the case may be. Section 1.5(b),
however, shall not apply to any event resulting in a Change in Control in which
neither the Company nor its stockholders receives consideration either upon, or
in connection with, the occurrence or consummation of the event resulting in a
Change in Control.

 

3

--------------------------------------------------------------------------------


 

(v)  For purposes of Section 1.5(b)(ii)(B), Enterprise Value at any time
subsequent to the effective date of a transaction  shall be computed by
reference to the market capitalization of the combined entity (based on an
average closing price of the combined entities common stock for a period of 20
consecutive trading days) multiplied by the quotient of the number of combined
entities shares of common stock and common stock equivalents issued to the
Company’s stockholders in the transaction divided by the total number of shares
of the common stock and common stock equivalents outstanding on the effective
date of the transaction, on a fully diluted basis.

 

1.6                               Other Benefits.  During the Employment Term,
Executive shall be entitled to participate in all employee benefit plans and
programs made available to the Company’s senior level executives as a group or
to its employees generally, as such plans or programs may be in effect from time
to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection and travel accident
insurance.  Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of his
duties and responsibilities.

 

1.7                               Reimbursement of Expenses; Vacation; Sick Days
and Personal Days.  Executive shall be provided with reimbursement of expenses
related to Executive’s employment by the Company on a basis no less favorable
than that which may be authorized from time to time by the Board, in its sole
discretion, for senior level executives as a group.  Executive shall be entitled
to vacation and holidays in accordance with the Company’s normal personnel
policies for senior level executives, but not less than three (3) weeks of
vacation per calendar year, provided Executive shall not utilize more than ten
(10) consecutive business days without the express consent of the Chief
Executive Officer.  Unused vacation time will be forfeited as of December 31 of
each calendar year of the Employment Term.  Executive shall be entitled to no
more than an aggregate of ten (10) sick days and personal days per calendar
year.

 

1.8                               No Other Compensation.  Except as expressly
provided in Sections 1.4 through 1.7, Executive shall not be entitled to any
other compensation or benefits.

 

2.                                      Confidential Information.  Executive
recognizes and acknowledges that by reason of Executive’s employment by and
service to the Company before, during and, if applicable, after the Employment
Term, Executive will have access to certain confidential and proprietary
information relating to the Company’s business, which may include, but is not
limited to, trade secrets, trade “know-how,” product development techniques and
plans, formulas, customer lists and addresses,  financing services, funding
programs, cost and pricing information, marketing and sales techniques, strategy
and programs, computer programs and software and financial information
(collectively referred to herein as “Confidential Information”).  Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and Executive covenants that he will not, unless expressly
authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for and on behalf of the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Executive

 

4

--------------------------------------------------------------------------------


 

also covenants that at any time after the termination of such employment,
directly or indirectly, he will not use any Confidential Information or divulge
or disclose any Confidential Information to any person, firm or corporation,
unless such information is in the public domain through no fault of Executive or
except when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information.  All written Confidential Information (including, without
limitation, in any computer or other electronic format) which comes into
Executive’s possession during the course of Executive’s employment shall remain
the property of the Company. Unless expressly authorized in writing by the
Company, Executive shall not remove any written Confidential Information from
the Company’s premises, except in connection with the performance of Executive’s
duties for and on behalf of the Company and in a manner consistent with the
Company’s policies regarding Confidential Information.  Upon termination of
Executive’s employment, the Executive agrees to immediately return to the
Company all written Confidential Information (including, without limitation, in
any computer or other electronic format) in Executive’s possession.  As a
condition of Executive’s continued employment with the Company and in order to
protect the Company’s interest in such proprietary information, the Company
shall require Executive’s execution of a Confidentiality Agreement and
Inventions Agreement in the form attached hereto as Exhibit “A”, and
incorporated herein by this reference.

 

3.                                      Non-Competition; Non-Solicitation.

 

3.1                               Non-Compete.  The Executive hereby covenants
and agrees that during the term of this Agreement and for a period of one year
following the end of the Employment Term, the Executive will not, without the
prior written consent of the Company, directly or indirectly, on his own behalf
or in the service or on behalf of others, whether or not for compensation,
engage in any business activity, or have any interest in any person, firm,
corporation or business, through a subsidiary or parent entity or other entity
(whether as a shareholder, agent, joint venturer, security holder, trustee,
partner, Executive, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area.  For the purpose of this Section 3.1,
(i) “Competing Business” means any biotechnology or pharmaceutical company, any
contract manufacturer, any research laboratory or other company or entity
(whether or not organized for profit) that has, or is seeking to develop, one or
more products or therapies that is related to azaspiranes and guanylyl cyclase
receptor agonists and (ii) “Covered Area” means all geographical areas of the
United States and other foreign jurisdictions where Company then has offices
and/or sells its products directly or indirectly through distributors and/or
other sales agents.  Notwithstanding the foregoing, the Executive may own shares
of companies whose securities are publicly traded, so long as ownership of such
securities do not constitute more than one percent (1%) of the outstanding
securities of any such company.

 

3.2                               Non-Solicitation.  The Executive further
agrees that as long as the Agreement remains in effect and for a period of one
(1) year from its termination, the Executive will not divert any business of the
Company and/or its affiliates or any customers or suppliers of the Company
and/or the Company’s and/or its affiliates’ business to any other person, entity
or

 

5

--------------------------------------------------------------------------------


 

competitor, or induce or attempt to induce, directly or indirectly, any person
to leave his or her employment with the Company and/or its affiliates.

 

3.3                               Remedies.  The Executive acknowledges and
agrees that his obligations provided herein are necessary and reasonable in
order to protect the Company and its affiliates and their respective business
and the Executive expressly agrees that monetary damages would be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
his covenants and agreements set forth herein.  Accordingly, the Executive
agrees and acknowledges that any such violation or threatened violation of this
Section 3 will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to obtain injunctive relief against
the threatened breach of this Section 3 or the continuation of any such breach
by the Executive without the necessity of proving actual damages.

 

4.                                      Termination:

 

4.1                               Termination Without Cause or for Good Reason.

 

(a)                                 If this Agreement is terminated by the
Company other than for Cause (as defined in Section 4.4 hereof) or as a result
of Executive’s death or Permanent Disability (as defined in Section 4.2 hereof),
or if Executive terminates his employment for Good Reason (as defined in
Section 4.1 (b) hereof) prior to the Expiration Date, Executive shall receive or
commence receiving as soon as practicable in accordance with the terms of this
Agreement:

 

(i)                                     a severance payment (the “Severance
Payment”), which amount shall be paid in a cash lump sum within ten (10) days of
the date of termination, in an amount equal to the higher of the aggregate
amount of the Executive’s Base Salary for the then remaining term of this
Agreement or twelve times the average monthly Base Salary paid or accrued during
the three full months immediately preceding such termination;

 

(ii)                                  immediate vesting of all unvested stock
options and the extension of the exercise period of such options to the later of
the longest period permitted by the Company’s stock option plans or ten years
following the Termination Date;

 

(iii)                               payment in respect of compensation earned
but not yet paid (the “Compensation Payment”) which amount shall be paid in a
cash lump sum within ten (10) days of the date of termination; and

 

(iv)                              payment of the cost of comprehensive medical
insurance for Executive for a period of  twelve months following the
termination.

 

6

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express prior
written consent):

 

(i)                                     Any material breach by Company of any
provision of this Agreement, including any material reduction by Company of
Executive’s duties or responsibilities (except in connection with the
termination of Executive’s employment for Cause, as a result of Permanent
Disability, as a result of Executive’s death or by Executive other than for Good
Reason);

 

(ii)                                  A reduction by the Company in Executive’s
Base Salary or any  failure of the Company to reimburse Executive for material
expenses described in Section 1.7 of this Agreement;

 

(iii)                               The failure by the Company to obtain the
specific assumption of this Agreement by any successor or assign of Company as
provided for in Section 5.6 hereof;

 

(iv)                              Moving the principal offices of Company to a
location outside of the Metropolitan New York Area; or

 

(v)                                 Upon a Change of Control of Company (as such
term is hereinafter defined).

 

(c)                                  The following provisions shall apply in the
event compensation provided in Section 4.1 (a) becomes payable to the Executive:

 

(i)                                     In the event the severance compensation
provided for in subsection 4.1(a)  above  cannot be finally determined on or
before the tenth day following such termination, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the Company of
the minimum amount of such compensation and shall pay the remainder of such
compensation (together with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive payable on the fifth day after demand by the
Company (together with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code).

 

(ii)                                  If the payment of the Total Payments (as
defined below) will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code, the Company shall pay the Executive on or before the

 

7

--------------------------------------------------------------------------------


 

tenth day following the Date of Termination, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on Total Payments and any federal and state and local income tax
and Excise Tax upon the payment provided for by this paragraph, shall be equal
to the Total Payments. For purposes of determining whether any of the payments
will be subject to the Excise Tax and the amount of such Excise Tax, (A) any
payments or benefits received or to be received by the Executive in connection
with a Change in Control of the Company or the Executive’s termination of
employment, whether payable pursuant to the terms of Section 4 of this Agreement
or any other plan, arrangement or agreement with the Company, its successors,
any person whose actions result in a Change in Control of the Company or any
corporation affiliated (or which, as a result of the completion of transaction
causing such a Change in control, will become affiliated) with the Company
within the meaning of Section 1504 of Code (the “Total Payments”) shall be
treated as “parachute payments” within the meaning of Section 28OG(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 28OG(b)(1) shall be treated as subject to the Excise Tax, unless, in the
opinion of tax counsel selected by the Company’s independent auditors and
acceptable to the Executive, the Total Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 28OG(b)(4) of the Code either in their entirety or in
excess of the base amount within the meaning of Section 28OG(b)(3) of the Code,
or are otherwise not subject to the Excise Tax, (B) the amount of the Total
Payments that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (I) the total amount of the Total Payments or (II) the amount of
excess parachute payments or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Section 28OG(d)(3) and
(4) of the Code. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
an the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of the Executive’s employment,
the Executive shall repay to the Company at the time

 

8

--------------------------------------------------------------------------------


 

the amount of such reduction in Excise Tax is finally determined the portion of
the Gross-Up Payment that can be repaid such that the Executive remains whole on
an after-tax basis following such repayment (taking into account any reduction
in income or excise taxes to the Executive from such repayment) plus interest on
the amount of such repayment at the Federal short-term rate provided in
Section 1274(d)(1)(C)(i) of the Code. In the event the Excise Tax is determined
to exceed the amount taken into account hereunder at the time of the termination
of the Executive’s employment (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined.

 

4.2                               Permanent
Disability.                            If Executive becomes totally and
permanently disabled (as defined in the Company’s disability benefit plan
applicable to senior executive officers as in effect on the date thereof)
(“Permanent Disability”), Company or Executive may terminate this Agreement on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

 

(i)                                     amounts payable pursuant to the terms of
the disability insurance policy or similar arrangement which Company maintains
for the Executive, if any, during the term hereof;

 

(ii)                                  the Compensation Payment which shall be
paid to Executive as a cash lump sum within 30 days of such termination; and

 

(iii)                               immediate vesting of all unvested stock
options.

 

4.3                               Death.            In the event of Executive’s
death during the term of his employment hereunder, Executive’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable in accordance with the terms of this Agreement:

 

(i)                                     compensation equal to one year’s Base
Salary (calculated by multiplying the average monthly Base Salary paid or
accrued for the three full calendar months immediately prior to such event)
which shall be paid within 30 days of such termination;

 

(ii)                                  any death benefits provided under the
Executive benefit programs, plans and practices in which the Executive has an
interest, in accordance with their respective terms;

 

(iii)                               the Compensation Payment which shall be paid
to Executive’s estate as a cash lump sum within 30 days of such termination; and

 

9

--------------------------------------------------------------------------------


 

(iv)                              such other payments under applicable plans or
programs to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.

 

4.4                               Voluntary Termination by Executive: Discharge
for Cause.                  The Company shall have the right to terminate this
Agreement for Cause (as hereinafter defined). In the event that Executive’s
employment is terminated by Company for Cause, as hereinafter defined, or by
Executive other than for Good Reason or other than as a result of the
Executive’s Permanent Disability or death, prior to the Termination Date,
Executive shall be entitled only to receive, as a cash lump sum within 30 days
of such termination, the Compensation Payment.  As used herein, the term “Cause”
shall be limited to (i) willful malfeasance or willful misconduct by Executive
in connection with the services to the Company in a matter of material
importance to the conduct of the Company’s affairs which has a material adverse
affect on the business of the Company, or (ii) the conviction of Executive for
commission of a felony.  For purposes of this subsection, no act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company. 
Termination of this Agreement pursuant to this Section 4.4 shall be made by
delivery to Executive of a copy of a resolution duly adopted by the affirmative
vote of all of the members of the Board of Directors called and held for such
purpose (after 30 days prior written notice to Executive and reasonable
opportunity for Executive to be heard before the Board of Directors prior to
such vote), finding that in the good faith business judgment of such Board of
Directors, Executive was guilty of conduct set forth in any of clauses
(i) through (ii) above and specifying the particulars thereof.

 

4.5 Change of Control Definition.           For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
any Executive benefit plan sponsored by the Company, or such person on the
Effective Date hereof is a 20% or more beneficial owner, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (iv) at any time during a period
of two consecutive years, individuals who at the beginning of such period,
constituted the Board of Directors of the Company shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election

 

10

--------------------------------------------------------------------------------


 

by the Company’s stockholders of each new director during such two-year period
was approved by a vote of at least two-thirds of the directors then still in
office, who were directors at the beginning of such two-year period.

 

4.6                               Rights and Obligations.                   If a
Change in Control of the Company shall have occurred while the Executive is
Officer of the Company, the Executive shall be entitled to the compensation
provided in Section 4.1 of this Agreement upon the subsequent termination of
this Agreement by either the Company, or the Executive within two years of the
date upon which the Change in Control shall have occurred, unless such
termination is a result of (i) the Executive’s death; (ii) the Executive’s
Disability; (iii) the Executive’s Retirement; or (iv) the Executive’s
termination for Cause.

 

5.                                      Indemnification.  Executive, as such,
shall be indemnified by the Company against all liability incurred by the
Executive in connection with any proceeding, including, but not necessarily
limited to, the amount of any judgment obtained against Executive, the amount of
any settlement entered into by the Executive and any claimant with the approval
of the Company, attorneys’ fees, actually and necessarily incurred by him in
connection with the defense of any action, suit, investigation or proceeding or
similar legal activity, regardless of whether criminal, civil, administrative or
investigative in nature (“Claim”), to which he is made a party or is otherwise
subject to, by reason of his being or having been a director, officer, agent or
employee of the Company, to the full extent permitted by applicable law and the
Certificate of Incorporation of the Company..  Such right of indemnification
will not be deemed exclusive of any other rights to which Executive may be
entitled under Company’s Certificate of Incorporation or By-laws, as in effect
from time to time, any agreement or otherwise.

 

6.                                      General Provisions.

 

6.1                               Modification; No Waiver.  No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto.  Failure of any party at any time to
enforce any provisions of this Agreement or any rights or to exercise any
elections shall in no way be considered to be a waiver of such provisions,
rights or elections and shall in no way affect the validity of this Agreement. 
The exercise by any party of any of its rights or any of its elections under
this Agreement shall not preclude or prejudice such party from exercising the
same or any other right it may have under this Agreement irrespective of any
previous action taken.

 

6.2                               Notices.  All notices and other communications
required or permitted hereunder or necessary or convenient in connection
herewith shall be in writing and shall be deemed to have been given when hand
delivered or mailed by registered or certified mail as follows (provided that
notice of change of address shall be deemed given only when received):

 

If to the Company, to:

Synergy Pharmaceuticals Inc.

 

420 Lexington Avenue, Suite 2012

 

New York, NY 10170

 

 

If to Executive, to:

Kunwar Shailubhai

 

11

--------------------------------------------------------------------------------


 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

6.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

6.4                               Further Assurances.  Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement.

 

6.5                               Severability.  Should any one or more of the
provisions of this Agreement or of any agreement entered into pursuant to this
Agreement be determined to be illegal or unenforceable, then such illegal or
unenforceable provision shall be modified by the proper court or arbitrator to
the extent necessary and possible to make such provision enforceable, and such
modified provision and all other provisions of this Agreement and of each other
agreement entered into pursuant to this Agreement shall be given effect
separately from the provisions or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby.

 

6.6                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the heirs and representatives of
Executive and the assigns and successors of Company, but neither this Agreement
nor any rights or obligations hereunder shall be assignable or otherwise subject
to hypothecation by Executive (except by will or by operation of the laws of
intestate succession or by Executive notifying the Company that cash payment be
made to an affiliated investment partnership in which Executive is a control
person) or by Company, except that Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of Company, if such successor expressly
agrees to assume the obligations of Company hereunder.

 

6.7                               Entire Agreement.  This Agreement supersedes
all prior agreements and understandings between the parties, oral or written. 
No modification, termination or attempted waiver shall be valid unless in
writing, signed by the party against whom such modification, termination or
waiver is sought to be enforced.

 

6.8                               Counterparts; Facsimile.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument.  This Agreement may be executed by facsimile with
original signatures to follow.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Gary S. Jacob

 

 

President and CEO

 

 

 

 

 

 

 

/s/ Kunwar Shailubhai

 

Kunwar Shailubhai

 

Executive

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality Agreement and Inventions Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Release

 

--------------------------------------------------------------------------------